DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein an electronic device comprising: a housing comprising a first plate, a second plate facing away from the first plate, and a lateral member surrounding a space between the first plate and the second plate; a display visible through at least part of the first plate; and a glass construction constructing at least part of the second plate and comprising: a glass plate comprising a first face outwardly facing the housing and a second face facing away from the first face; an inorganic layer including a first roughness and constructed on the first face; a first polymer layer disposed between the first plate and the second face; an Optically Clear Adhesive (OCA) layer disposed between the second face and the first polymer layer; and a second polymer layer disposed between the first plate and the first polymer layer and comprising: a third face facing the first polymer layer, and a fourth face facing away from the third face and at least in part including a second roughness.
Regarding claims 2-7, claims 2-7 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.

Regarding independent claim 8, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 8, and specifically comprising the limitation wherein an electronic device comprising: a housing comprising a first plate, a second plate facing away from the first plate, and a lateral member surrounding a space between the first plate and the second plate; a display visible through at least part of the first plate; and a glass construction constructing at least part of the second plate and comprising: a glass plate comprising a first face outwardly facing the housing and a second face facing away from the first face; an inorganic layer including a first roughness and constructed on the first face; a first polymer layer disposed between the first plate and the second face; an Optically Clear Adhesive (OCA) layer disposed between the second face and the first polymer layer; a second polymer layer disposed between the first plate and the first polymer layer and comprising: a third face facing the first polymer layer, and a fourth face facing away from the third face; and a third polymer layer comprising fine particles between the third face and the first polymer layer.
Regarding claims 9-12, claims 9-12 are allowable for the reasons given in claim 8 because of their dependency status from claim 8.

Regarding independent claim 13, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 13, and specifically comprising the limitation wherein an electronic device comprising: a housing comprising a first plate and a second plate facing away from the first plate; and a display visible through at least part of the first plate, wherein the second plate comprises: a glass plate comprising a first face facing in an outward direction of the housing and a second face facing in an inward direction of the housing, wherein the inward direction is opposite to the outward direction and a first roughness is constructed on the first face; and a decoration layer attached to the second face of the glass plate, wherein the decoration layer comprises: a first polymer layer constructed between the glass plate and the first plate; and a second polymer layer comprising: a third face facing in the outward direction of the housing, and a fourth face facing in the inward direction of the housing and including a second roughness, wherein the inward direction is opposite to the outward direction and the fourth face is constructed between the first polymer layer and the first plate.
Regarding claims 14-20, claims 14-20 are allowable for the reasons given in claim 13 because of their dependency status from claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	US 6815070 to Burkle et al. teaches adhering glass and plastic using an adhesive and surface roughness but fails to teach the claimed inventions of independent claims 1, 8, and 13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879